COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Vianney Robles,                                §              No. 08-19-00225-CV

                       Appellant,                §                Appeal from the

  v.                                             §           County Court at Law No. 3

  Amy Nichols, Kubinski & Nichols, P.C.,         §            of El Paso County, Texas
  Andres E. Almanzan,Mounce, Green,
  Myers, Safi, Paxson & Galatzan, P.C. aka       §             (TC# 2019DCV1582)
  Mounce, Green , Myers, Safi,Paxson &
  Galatzan, A Professional Corporation,          §

                        Appellees.               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the reply brief until February 11, 2020. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. Doris Sipes, the Appellant’s attorney, prepare the

Appellant’s reply brief and forward the same to this Court on or before February 11, 2020.

       IT IS SO ORDERED this 22nd day of January, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.